PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/875,965
Filing Date: 2 May 2013
Appellant(s): Tyson, Dylan, J.



__________________
BETHANY R. SALPIETRA
For Appellant








EXAMINER’S ANSWER

This is in response to the appeal brief filed 02/25/2021 appealing from the Office Action mailed 06/26/2020.


(1) Grounds of Rejection to be Reviewed on Appeal
The examiner has no comment on the appellant’s statement of the grounds of rejection to be reviewed on appeal.  Every ground of rejection set forth in the Office action from which the appeal is taken (as modified by any advisory actions) is being maintained by the examiner except for the grounds of rejection (if any) listed.


(2) Response to Argument

APPELLANT REMARKS CONCERNING Claims 1-20 are patentable under 35 U.S.C. § 101 as being directed to statutory subject matter: As to the rejection of Claims 1-20 under 35 U.S.C. § 101, Appellant’s arguments and amendments have been fully considered but are not persuasive. In response to Appellant’s arguments of the remarks that the claims are not directed to an abstract idea but if they were, the claims are eligible because they integrate the abstract idea into a practical application, Examiner disagrees. Appellant argues that the current claims are presented “in a manner that provides technical improvements over conventional systems and methods for generating annuities” in that the claimed system addresses the “waste of computational resources by automatically adjusting the premium payment once the values of one 

For the above reasons, it is believed that the rejections should be sustained.

/IRENE S KANG/Examiner, Art Unit 3695                                                                                                                                                                                                        
Conferees:
/RYAN D DONLON/
Supervisory Patent Examiner, Art Unit 3695 
May 21, 2021 
                                                                                                                                                                                                       
/GEORGE CHEN/Primary Examiner, Art Unit 3628                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.